Exhibit 10.21

 
SECOND AMENDMENT OF LEASE
THIS SECOND AMENDMENT OF LEASE (this "Amendment") is made this 22nd day of July,
2010, by and between 1332 LONDONTOWN ROAD, LLC, having an address of 1300 York
Road, Suite 300, Lutherville, Maryland 21093  ("Landlord") and GSE SYSTEMS,
INC., having an address of 1332 Londontown Boulevard, Sykesville. MD 21784
(hereinafter "Tenant").
WHEREAS, Landlord and Tenant have previously executed a Lease Agreement dated
February 27, 2008 (the "Original Lease"), and an Amendment to Lease dated May
28, 2008 ("Amendment"), collectively known as the "Lease" for approximately
35,718 square feet of space (the "Original Premises") on the first and second
floors  of the building located at 1332 Londontown Road, Eldersburg, Maryland
(the "Building") in the business park known as the Londontown Business Center;
and
WHEREAS, Landlord and Tenant desire to amend certain terms and provisions of the
Lease.
NOW, THEREFORE, WITNESSETH in consideration of the mutual premises and covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
1.              Landlord and Tenant have agreed to increase the size of the
Original Premises by the addition of approximately 4,384 square feet of space on
the first floor of the Building (the "Additional Space"), described as the
"Second Expansion Premises'' and shown in further detail as a cross-hatched area
on Exhibit A attached hereto and made a part hereof. The Additional Space,
together with the Original Premises, shall be deemed to be the Premises under
the Lease as of August 1, 2010. The Termination Date of the Lease for the
Original Premises and the Additional Space shall be the same as set forth in the
Lease.
2.              Landlord shall have the option at its sole discretion and at
anytime during the Term of the Lease to relocate the Second Expansion Premises
with the exception of the "Vault Space" as further defined in Exhibit B attached
hereto and made part hereof to comparable space in the Building.  In order to
exercise this option, Landlord must provide Tenant with at least ninety (90)
days written notice and must construct the new space at Landlord's sole cost and
expense in a similar fashion to the Second Expansion Premises.
3.              The Base Rent for the Additional Space for the first Lease Year
shall be Forty-Three Thousand Eight Hundred and Forty Dollars ($43,840.00),
payable in twelve (12) equal, monthly installments of Three Thousand Six Hundred
Fifty-Three and 33/100 Dollars ($3,653.33) each, effective on November 1, 2010.
4.            Tenant shall accept the Additional Premises in their "as is"
condition as of August 1, 2010 except that Landlord shall provide Tenant with a
tenant allowance (the "Tenant Allowance") up to Twenty-One Thousand Nine Hundred
Twenty Dollars ($21,920) towards Tenant's costs of preparing the Premises for
its occupancy, upon presentation to Landlord of invoices from third party
vendors and contractors for improvements to the Premises.  Landlord shall pay
the Tenant Allowance or such portions thereof as are invoiced by Tenant, within
forty-five (45) days after receipt of Tenant's invoices from third party
contractors.


5.Tenant's Pro Rata Share of Operating Costs, Real Estate Taxes and Water and
Sewer Charges shall increase to eleven point fourteen percent (11.14°/o) and
Tenant's Pro Raia Share of Building Heating Fuel Charges shall increase to
fourteen point forty­ three percent (14.43%), effective on August 1, 2010 and
throughout the Term of the Lease. Tenant's Pro Ra a Share of Building Electrical
Charges shall not be increased.
6.Except as set forth in this Second Amendment, the provisions of the Lease
shall remain unmodified and in full force and effect.
WITNESS the hand and seal of Landlord, and the hand of Tenant, and their
respective corporate seals hereto affixed the day and year first above written.


WITNESS:1332 LONDONTOWN ROAD, LLC




___________________________By: ___/s/ David Lipson _________(SEAL)
David Lipson
Authorized Signatory




WITNESS/ATTEST:


GSE SYSTEMS, INC.




___/s/ Pamela G. Schlachter_______By: __/s/ Jeffery G. Hough_____(SEAL)
Notary PublicJeffery G. Hough
Chief Financial Officer


2